DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 12, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US Patent 9,355,121) in view of Lowry et al. (US PGPUB 2018/0260131) and Li (US PGPUB 2020/0226035).
With regard to Claim 1, Scheer teaches a method of storage space balance for a file system, comprising:
determining whether a first allocation proportion of a first metadata storage space for a first type of metadata from among a plurality of types of metadata of the file system is greater than a first threshold proportion; and in response to with a determination that the first allocation proportion is greater than the first threshold proportion; reserving a metadata storage space for the first type of metadata from a storage space of the file system (Col. 8 Ln. 17: “As further shown in FIG. 2, each of the subspaces 212a-f has its own ‘allocation unit.’ For example … the inode subspace 212b has an inode allocation unit 216b.” Col. 9 Ln. 4: “In a thinly provisioned model, the file system controller 150 monitors the counters 220 and 230. In an example, when the number of resources in any given subspace (as indicated by the counters 230a-f) falls below a predetermined threshold, the file system controller 150 directs the pool manager 170 to provision a new slice to the subspace. The file system controller 150 then increments the slice counter (one of 220a-f) to reflect the addition of a new slice and increases the count of free resources (in a respective one of the counters 230a-f) to reflect the number of additional free resources in the respective subspace made available as a result of adding the new slice.”), and
a space manager that allocates metadata storage spaces for the plurality of types of metadata (Col. 7 Ln. 7: “the storage pool manager 170 provisions data slices 214a to the data subspace 212a, inode slices 214b to the inode subspace 212b, MDB slices 214c to the MDB subspace 212c”).

With further regard to claim 1, Scheer does not teach the reclaiming as described in claim 1. Lowry teaches further comprising:
determining a part of a data storage space allocated for the file system, the part of the data storage space having not been accessed within a predetermined time period; and reclaiming the part of the data storage space ([0015] “a second performance measurement tracks how long the unused volumes remain idle with no 110 activity, and determines if the idle time threshold 62 is exceeded. The performance information 64 may for example be acquired from the storage appliance 12. When … no activity is detected within the unused volumes beyond the idle time threshold 62, the unused volumes in the container 20 are reclaimed.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Scheer with the reclaiming as taught by Lowry in order to reduce under-utilized storage space which has the effect of improving the performance of storages areas in need of additional storage space.

With further regard to claim 1, Scheer in view of Lowry does not teach the reclaiming to a space manager as described in claim 1. Li teaches further comprising:
wherein the reclaiming the part of the data storage space, reclaims the data storage space to the space manager ([0031] “the space manager 316 manages space allocation and deallocation for the storage system.” [0035] “the garbage collector 302 reclaims the unused space back to the space manager 316.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Scheer in view of Lowry with the reclaiming to a space manager as taught by Li in order to simplify the management of storage space so that the allocation and reclamation of the storage space can be more easily carried out.

With regard to Claim 3, Scheer in view of Lowry and Li teaches all the limitations of Claim 1 as described above. Scheer teaches further comprising:
determining whether a current allocation proportion of the first metadata storage space for the first type of metadata is greater than the first threshold proportion; and in accordance with a determination that the current allocation proportion is less than or equal to the first threshold proportion, releasing the reserved metadata storage space (Col. 9 Ln. 15: “Conversely, the file system controller 150 may operate in communication with the pool manager 170 to remove slices from any of the subspaces 212a-f if the count of free resources, as reflected in any of the counters 230a-f, becomes so large that an entire slice may be removed from the subspace and reclaimed for use elsewhere in the data storage apparatus 116.”).

With regard to Claim 5, Scheer in view of Lowry and Li teaches all the limitations of Claim 1 as described above. Scheer further teaches wherein determining whether the first allocation proportion is greater than the first threshold proportion comprises:
determining whether a third allocation proportion of the storage space of the file system is greater than or equal to a second threshold proportion; and in accordance with a determination that the third allocation proportion is greater than or equal to the second threshold proportion, determining whether the first allocation proportion is greater than the first threshold proportion (Col. 9 Ln. 4: “In a thinly provisioned model, the file system controller 150 monitors the counters 220 and 230. In an example, when the number of resources in any given subspace (as indicated by the counters 230a-f) falls below a predetermined threshold…,” wherein both the “third allocation proportion” and the “first allocation proportion” are monitored in view of the various thresholds).

With regard to Claim 6, Scheer in view of Lowry and Li teaches all the limitations of Claim 1 as described above. Lowry further teaches
determining whether the third allocation proportion of the storage space of the file system is less than or equal to a third threshold proportion, the third threshold proportion being less than the second threshold proportion; and in accordance with a determination that the third allocation proportion is less than or equal to the third threshold proportion, releasing the reserved metadata storage space ([0015] “SAN reclamation system 28 (see also FIG. 2) provides automated space reclamation by evaluating performance information 64 against two threshold parameters: (1) an ‘empty capacity’ threshold 60…  A first performance measurement determines if the number of unused volumes of storage in each container 20 exceeds the empty capacity threshold 60…. When the empty capacity (i.e., number of unused volumes) of a data container 20 rises above the empty capacity threshold 60 … the unused volumes in the container 20 are reclaimed.” [0020] “the empty capacity threshold 60 may be a fixed value such as ‘20 empty volumes,’ a percentage such as ‘50% empty,’ or any other value.”).

With regard to Claim 7, Scheer in view of Lowry and Li teaches all the limitations of Claim 5 as described above. Scheer teaches further comprising:
determining whether the third allocation proportion of the storage space of the file
system is greater than or equal to a fourth threshold proportion, the fourth threshold proportion being greater than the second threshold proportion; and in accordance with a determination that the third allocation proportion is greater than or equal to the fourth threshold proportion, releasing the reserved metadata storage space (Col. 9 Ln. 4: “In a thinly provisioned model, the file system controller 150 monitors the counters 220 and 230. In an example, when the number of resources in any given subspace (as indicated by the counters 230a-f) falls below a predetermined threshold, the file system controller 150 directs the pool manager 170 to provision a new slice to the subspace. The file system controller 150 then increments the slice counter (one of 220a-f) to reflect the addition of a new slice and increases the count of free resources (in a respective one of the counters 230a-f) to reflect the number of additional free resources in the respective subspace made available as a result of adding the new slice. Conversely, the file system controller 150 may operate in communication with the pool manager 170 to remove slices from any of the subspaces 212a-f if the count of free resources, as reflected in any of the counters 230a-f, becomes so large that an entire slice may be removed from the subspace and reclaimed for use elsewhere in the data storage apparatus 116.”).

With regard to Claim 9, Scheer in view of Lowry and Li teaches all the limitations of Claim 7 as described above. Lowry further teaches wherein releasing the reserved metadata storage space comprises: 
in accordance with a determination that the third allocation proportion is greater than or equal to the fourth threshold proportion, determining whether one of a plurality of parts of a data storage space allocated for the file system has not been accessed within a predetermined time period; and in accordance with a determination that the plurality of parts of the data storage space have been accessed within the predetermined time period, releasing the reserved metadata storage space ([0015] “a second performance measurement tracks how long the unused volumes remain idle with no 110 activity, and determines if the idle time threshold 62 is exceeded. The performance information 64 may for example be acquired from the storage appliance 12. When … no activity is detected within the unused volumes beyond the idle time threshold 62, the unused volumes in the container 20 are reclaimed.”).

With regard to Claims 10, 12, 14-16 and 18, these claims are equivalent in scope to Claims 1, 3, 5-7 and 9 rejected above, merely having a different independent claim type, and as such Claims 10, 12, 14-16 and 18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1, 3, 5-7 and 9. 
With further regard to Claim 10, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Scheer reference also anticipates these additional elements of Claim 10, for example, wherein the device comprises: 
a processor and a memory storing computer-executable instructions, the computer-executable instructions, when executed by the processor, causing the device to perform acts (Col. 4 Ln. 5: “The set of processing units 124 and the memory 130 together form control circuitry, which is constructed and arranged to carry out various methods and functions as described herein. Also, the memory 130 includes a variety of software constructs realized in the form of executable instructions. When the executable instructions are run by the set of processing units 124, the set of processing units 124 are made to carry out the operations of the software constructs.”).

With regard to Claim 19, this claim is equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claim 19 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1.

With regard to Claim 20, Scheer in view of Lowry and Li teaches all the limitations of Claim 1 as described above. Scheer teaches further comprising: 
allocating, by the space manager, a respective metadata storage space for each one of the plurality of types of metadata; and allocating, by the space manager, in addition to the plurality of metadata storage spaces, a data storage space. (Col. 2 Ln. 1: “In some examples, one or more other subspaces are created within the address space of the file system for storing metadata of yet undesignated type. Such subspace or subspaces may thus be used in the future for storing currently undetermined or yet-to-be-invented types of metadata.” Col. 2 Ln. 12: “In some examples, a different allocation unit is assigned to the data subspace than to other subspaces. In addition, different allocation units may also be used for different metadata subspaces.”).

With regard to Claim 21, Scheer in view of Lowry and Li teaches all the limitations of Claim 1 as described above. Scheer teaches further comprising: 
wherein the reserved metadata storage space is subsequently used to store only the first type of metadata (Col. 9 Ln. 4: “In a thinly provisioned model, the file system controller 150 monitors the counters 220 and 230. In an example, when the number of resources in any given subspace (as indicated by the counters 230a-f) falls below a predetermined threshold, the file system controller 150 directs the pool manager 170 to provision a new slice to the subspace. The file system controller 150 then increments the slice counter (one of 220a-f) to reflect the addition of a new slice and increases the count of free resources (in a respective one of the counters 230a-f) to reflect the number of additional free resources in the respective subspace made available as a result of adding the new slice.”); and 
wherein the reserved metadata storage space is subsequently used to meet at least one space allocation request to store the first type of metadata (Col. 1 Ln. 62: “When new storage is requested for a particular subspace of the file system, the policy is accessed and a tier of storage associated with that subspace is identified. The requested storage is then provisioned from one or more underlying storage devices that provide the associated tier of storage.”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer in view of Lowry and Li as applied to Claims 1 and 10 above, and further in view of Chen (US Patent 9,678,683).
With regard to Claim 4, Scheer in view of Lowry and Li teaches the method of claim 1. Sheer further teaches wherein reserving the metadata storage space for the first type of metadata comprises:
determining whether a second allocation proportion of a second metadata storage space for a second type of metadata from among the one or more types of metadata is greater than the first threshold proportion (Col. 9 Ln. 4: “In a thinly provisioned model, the file system controller 150 monitors the counters 220 and 230. In an example, when the number of resources in any given subspace (as indicated by the counters 230a-f) falls below a predetermined threshold…”).

With further regard to claim 4, Scheer in view of Lowry and Li does not teach the reclaiming as described in claim 4. Chen teaches wherein in accordance with a determination that the second allocation proportion is greater than the first threshold proportion,
comparing a first priority of the first type of metadata and a second priority of the second type of metadata; and in accordance with a determination that the first priority is higher than the second priority, prioritizing the reservation of the metadata storage space for the first type of metadata from the storage space of the file system (Col. 11 Ln. 50: “In an example, the persistent storage 130 may delay or rescind the granting of a persistent storage volume to an isolated guest in favor of another higher priority isolated guest,” wherein the “isolated guests” could instead be “metadata types”. Col. 12 Ln. 66: “In an example, the persistent storage 130 may compare the priority of the request for persistent storage volume 135 with requests for persistent storage volumes unrelated to isolated guests. If the request for persistent storage volume 135 is sufficiently high priority, the request may be conditionally granted (block 322). In an example, if the request is of extraordinary priority the full requested size and performance characteristics may be diverted to grant persistent storage volume 135,” wherein ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Scheer in view of Lowry and Li with the priority allocation as taught by Chen since “the presently disclosed orchestrator provides significant advantages … including but not limited to … optimization of storage space needs” (Chen Col. 3 Ln. 61).

With regard to Claim 13, this claim is equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claim 13 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer in view of Lowry and Li as applied to Claims 7 and 16 above, and further in view of Duan et al. (US Patent 9,870,366).
With regard to claim 8, Scheer in view of Lowry and Li teaches all the limitations of claim 7 as described above. Scheer in view of Lowry and Li does not teach the alert as described in claim 8. Duan teaches further comprising:
causing an alert to indicate that the storage space of the file system is limited (Col. 12 Ln. 47: “In at least one embodiment, the control station may perform processing to generate an alert to the user when the low space threshold for the block storage pool is reached (where the pool provides storage for file-based resources)”).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Scheer in view of Lowry and Li with the alert as taught by Duan in order “to warn the user a block storage pool is becoming full such as when the current amount of free space in the pool is equal to the low space threshold” (Col. 12 Ln. 32).

With regard to Claim 17, this claim is equivalent in scope to Claim 8 rejected above, merely having a different independent claim type, and as such Claim 17 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 8. 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 and 19-21 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments. The Office notes that the newly amended features of Claims 1, 10 and 19 are taught by Scheer in view of Lowry and further in view of the newly cited Li reference. The Office further notes that the newly added Claims 20 and 21 are taught by the previously cited Lowry reference and directs the Applicant’s attention to the respective rejections above for further details regarding the rejections of newly added Claims 20 and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Lomo (“File System Supporting Arbitrarily Sized Allocation”, 2008) discloses a system including a metadata manager and metadata storage extents, wherein the metadata manager is responsible for reserving space to store the necessary metadata associated with the Allocation and File Link layers.
Li et al. (“An Efficient and Performance-Aware Big Data Storage System”, 2012) discloses a data storage system wherein object metadata and content are completely separated, and further wherein a Metadata Management Service (MMS) manages the way in which an object’s metadata is stored in the Metadata Storage Space (MSS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        November 5, 2022